DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed September 14, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.


Response to Amendment
Examiner thanks applicant for adding correct claim number informality of claim 23 and the objection to claim 23 from the previous action has been withdrawn in light of the amended claims filed on September 14, 2021.


Response to Arguments
Applicant's arguments filed September 14, 2021 regarding the rejection of claims 1, 11, and 21 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Status of Claims
Claim 1, 4-5, 7, 9, 11, 14-15, 17, 19, and 21-30 are pending, of which claims 1, 11, and 21 are in independent form. Claims 1, 4-5, 7, 9, 11, 14-15, 17, 19, and 21-30 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 11, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase "create a time series of the indexed data by the sensor identifiers…” in claims 1, 11, and 21 there is no previous mention of indexing data which renders the claim indefinite.  The phrase "create a time series of the indexed data by the sensor identifiers " is unclear as to what data is being indexed, it is unclear if the sensor 
Claims 4-5, 7, 9, 14-15, 17, 19, and 22-30 are rejected by virtue of their dependency on independent claims 1, 11, and 21.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7, 11, 14-15, 17, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Virk (US 2020/0278660) (hereinafter Virk) in view of Orduna et al. (US 2015/0112883) (hereinafter Orduna), and in further view of Dou et al. (US 2016/0125083) (hereinafter Dou) and Gustafson et al. (US 2016/0162543) (hereinafter Gustafson). 
Regarding claim 1, Virk teaches a system to receive data that includes radio-frequency identification (RFID) sensor data that indicates locations of tagged items over time, the tagged items including machine parts for assembly (see Fig. 1, para [0019], para [0061-0062], discloses receiving RFID tag readings indicating positions (locations) of respective tagged tools and parts bin (tagged items) positions in a workspace at regular interval times), the data including a plurality of elements each including a sensor identifier and time element, each time element including a timestamp or time period (see Fig. 1, para [0061], para [0069], discloses unique identifier (sensor identifier) for information relating to spatial or positon information accessed from a database and a time interval to acquire positions of tagged tools and parts bin); and a computing device configured to: receive the target data from the database server (see Fig. 6, para [0109-0110], discloses receiving requested tool data); and determine assembly status of the tagged items based on the target data (see Fig. 6, para [0110-0111], discloses requested  tool position/reposition determined  to  be successful or unsuccessful (assembly status) based on process parameters of the requested tool).
Virk does not explicitly teach a database server including massively parallel processing (MPP) architecture; create a time series of the data indexed by the sensor identifiers into buckets spaced at even time intervals; preprocess the data with temporal normalization in which consecutive data with redundant sensor readings are collapsed; receive a query including at least one of the sensor identifiers and at least one query time 
Orduna teaches a database server including massively parallel processing (MPP) architecture (see para [0106], discloses massively parallel processing (MPP)).
Virk/Orduna are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Virk to include massively parallel processing (MPP) architecture from disclosure of Orduna. The motivation to combine these arts is disclosed by Orduna as “The system provides the user with a high level of awareness of his/her personal and/or system information” (para [0098]) and including massively parallel processing (MPP) architecture is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Virk/Orduna do not explicitly teach create a time series of the data indexed by the sensor identifiers into buckets spaced at even time intervals; preprocess the data with temporal normalization in which consecutive data with redundant sensor readings are collapsed; receive a query including at least one of the sensor identifiers and at least one query time element; locate target data in the buckets by the at least one of the sensor identifiers and the at least one query time element; and output the target data.
Dou teaches create a time series of the data indexed by the sensor identifiers into buckets spaced at even time intervals (see Fig. 2, Table 1, para [0027], para [0048], discloses outputting (creating) structured time series of core data points of interest and time metadata that is periodically updated at intervals according to update frequency of information sensors).
Virk/Orduna/Dou are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Virk/Orduna to create time-series of data indexed from disclosure of Dou. The motivation to combine these arts is disclosed by Dou as “utilizing information sensors atop the traditional Web, the Web becomes more meaningful and structured, as well as more usable, especially for temporal information related tasks” (para [0006]) and creating time-series of data indexed is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Virk/Orduna/Dou do not explicitly teach preprocess the data with temporal normalization in which consecutive data with redundant sensor readings are collapsed; receive a query including at least one of the sensor identifiers and at least one query time element; locate target data in the buckets by the at least one of the sensor identifiers and the at least one query time element; and output the target data.
Gustafson teaches preprocess the data with temporal normalization in which consecutive data with redundant sensor readings are collapsed (see Fig. 7A, para [0024-0025], para [0034], para [0088-0089], discloses normalizing data for time-series data set that is grouped into time intervals for sections of data indicated in time periods for a start time for matching section and end time for matching section (redundant sensor readings are collapsed) of each time-series data set); receive a query including at least one of the sensor identifiers and at least one query time element see para [0024], para [0036], discloses receiving a query that includes indication of a system to analyze and indicated time periods); locate target data in the buckets by the at least one of the sensor identifiers and the at least one query time element (see para [0024], para [0039], discloses identifying sections in time-series data that match received search query, locating a quick start up pattern (target data) of a turbine in a time-series); and output the target data (see Fig. 4, Fig. 5b, Fig. 6D, para [0039], para [0065-0066], discloses outputting pattern results to requesting user).
Virk/Orduna/Dou/Gustafson are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Virk/Orduna/Dou to include temporal normalization of data from disclosure of Gustafson. The motivation to combine these arts is disclosed by Gustafson as “efficient searching of multiple large sets of time series data” (para [0017]) and including temporal normalization of data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 11, Virk teaches a method comprising: receiving data that includes radio-frequency identification (RFID) sensor data that indicates locations of tagged items over time, the tagged items including machine parts for assembly (see Fig. 1, para [0019], para [0061-0062], discloses receiving RFID tag readings indicating positions (locations) of respective tagged tools and parts bin (tagged items) positions in a workspace at regular interval times), the data including a plurality of elements each including a sensor identifier and time element, each time element including a timestamp or time period (see Fig. 1, para [0061], para [0069], discloses unique identifier (sensor identifier) for information relating to spatial or positon information accessed from a database and a time interval to acquire positions of tagged tools and parts bin); receiving the target data from the database server at a computing device (see Fig. 6, para [0109-0110], discloses receiving requested tool data); and determining assembly status of the tagged items based on the target data (see Fig. 6, para [0110-0111], discloses requested  tool position/reposition determined  to  be successful or unsuccessful (assembly status) based on process parameters of the requested tool).
Virk does not explicitly teach a database server including massively parallel processing (MPP) architecture; creating a time series of the data indexed by the sensor identifiers into buckets spaced at even time intervals; preprocessing the data with temporal normalization in which consecutive data with redundant locations are collapsed; receiving a query including at least one of the sensor identifiers and at least one query time element; locating target data in the buckets by the at least one sensor identifier and the at least one query time element.
Orduna teaches a database server including massively parallel processing (MPP) architecture (see para [0106], discloses massively parallel processing (MPP)).
Virk/Orduna are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Virk to include massively parallel processing (MPP) architecture from disclosure of Orduna. The motivation to combine these arts is disclosed by Orduna as “The system provides the user with a high level of awareness of his/her personal and/or system information” (para [0098]) and including massively parallel processing (MPP) architecture is well known to persons of 
Virk/Orduna do not explicitly teach create a time series of the data indexed by the sensor identifiers into buckets spaced at even time intervals; preprocess the data with temporal normalization in which consecutive data with redundant sensor readings are collapsed; receive a query including at least one of the sensor identifiers and at least one query time element; locate target data in the buckets by the at least one of the sensor identifiers and the at least one query time element; and output the target data.
Dou teaches creating a time series of the data indexed by the sensor identifiers into buckets spaced at even time intervals (see Fig. 2, Table 1, para [0027], para [0048], discloses outputting (creating) structured time series of core data points of interest and time metadata that is periodically updated at intervals according to update frequency of information sensors).
Virk/Orduna/Dou are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Virk/Orduna to create time-series of data indexed from disclosure of Dou. The motivation to combine these arts is disclosed by Dou as “utilizing information sensors atop the traditional Web, the Web becomes more meaningful and structured, as well as more usable, especially for temporal information related tasks” (para [0006]) and creating time-series of data indexed is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Gustafson teaches preprocessing the data with temporal normalization in which consecutive data with redundant locations are collapsed (see Fig. 7A, para [0024-0025], para [0034], para [0088-0089], discloses normalizing data for time-series data set that is grouped into time intervals for sections of data indicated in time periods for a start time for matching section and end time for matching section (redundant sensor readings are collapsed) of each time-series data set); receiving a query including at least one of the sensor identifiers and at least one query time element (see para [0024], para [0036], discloses receiving a query that includes indication of a system to analyze and indicated time periods); locating target data in the buckets by the at least one sensor identifier and the at least one query time element (see para [0024], para [0039], discloses identifying sections in time-series data that match received search query, locating a quick start up pattern (target data) of a turbine in a time-series); and outputting the target data (see Fig. 4, Fig. 5b, Fig. 6D, para [0039], para [0065-0066], discloses outputting pattern results to requesting user).
Virk/Orduna/Dou/Gustafson are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Virk/Orduna/Dou to include temporal normalization of data from disclosure of Gustafson. The motivation to combine these arts is disclosed by Gustafson as “efficient searching of multiple large sets of time series data” (para [0017]) and including temporal normalization of data is well known to 

Regarding claims 4 and 14, Virk/Orduna/Dou/Gustafson teach a system of claim 1 and method of claim 11.
Virk/Orduna/Dou do not explicitly teach wherein the temporal normalization is performed on geospatial zones each including a range of locations.
Gustafson teaches wherein the temporal normalization is performed on geospatial zones each including a range of locations (see Fig. 9, para [0068], para [0117], discloses geo-locations).

Regarding claims 5 and 15, Virk/Orduna/Dou/Gustafson teach a system of claim 1 and method of claim 11.
Virk further teaches wherein the tagged items include autonomous vehicles (see Fig. 1 para [0033, 0035], discloses autonomous tool transport devices).

Regarding claims 7 and 17, Virk/Orduna/Dou/Gustafson teach a system of claim 1 and method of claim 11.
Virk/Orduna do not explicitly teach wherein a response to the query is returned in real-time.
 Dou further teaches wherein a response to the query is returned in real-time (see para [0058], para [0062], discloses returning real-time data to user).

Regarding claims 26 and 28, Virk/Orduna/Dou/Gustafson teach a system of claim 1 and method of claim 11.
Virk further teaches wherein the tagged items include tools (see Fig. 1, para [0040], discloses tools as tagged items).

Regarding claims 27 and 29, Virk/Orduna/Dou/Gustafson teach a system of claim 1 and method of claim 11.
Virk further teaches wherein the tagged items include supply materials (see para [0040], discloses parts bin (supply materials) having attached tag).

Regarding claim 30, Virk/Orduna/Dou/Gustafson teach a method of claim 11.
Virk further teaches wherein the location of the tagged items is indicated by at least one of RFID sensors pinging a grid of antennas, or RFID tags being scanned by scanners at set locations (see para [0059-0060], discloses RFID readers coupled to RFID tags via coupling element antenna and controller receiving spatial positions of the tags detected by the readers).

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Virk (US 2020/0278660) (hereinafter Virk) in view of Bartz et al. (US 2007/0266782) (hereinafter Bartz), in further view of Orduna et al. (US 2015/0112883) (hereinafter Orduna), and in further view of Dou et al. (US 2016/0125083) (hereinafter Dou) and Gustafson et al. (US 2016/0162543) (hereinafter Gustafson). 
Regarding claim 21, Virk teaches a system to receive data that includes radio-frequency identification (RFID) sensor data that indicates locations of tagged items over time (see Fig. 1, para [0019], para [0061-0062], discloses receiving RFID tag readings indicating positions (locations) of respective tagged tools and parts bin (tagged items) positions in a workspace at regular interval times), the data including a plurality of elements each including a sensor identifier and time element, each time element including a timestamp or time period (see Fig. 1, para [0061], para [0069], discloses unique identifier (sensor identifier) for information relating to spatial or positon information accessed from a database and a time interval to acquire positions of tagged tools and parts bin); and a computing device configured to: receive the target data from the database server (see Fig. 6, para [0109-0110], discloses receiving requested tool data); and determine assembly status of the tagged items based on the target data (see Fig. 6, para [0110-0111], discloses requested  tool position/reposition determined  to  be successful or unsuccessful (assembly status) based on process parameters of the requested tool).
Virk does not explicitly teach the tagged items including aircraft parts for assembly, a database server including massively parallel processing (MPP) architecture; create a time series of the data indexed by the sensor identifiers into buckets spaced at even time intervals; preprocess the data with temporal normalization in which consecutive data with redundant sensor readings are collapsed; receive a query including at least one of the sensor identifiers and at least one query time element; locate target data in the buckets by the at least one of the sensor identifiers and the at least one query time element; and output the target data.
Bartz teaches the tagged items including aircraft parts for assembly (see Figs. 3A-B, para [0061], discloses RFID tagged including aircraft inspecting items).

Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Virk to include RFID for aircraft parts from disclosure of Bartz. The motivation to combine these arts is disclosed by Bartz as “wireless access point type setup may be increasingly supported as more vehicles and aircraft include, for example, support for wireless networks” (para [0075]) and including RFID for aircraft parts is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Virk/Bartz do not explicitly teach a database server including massively parallel processing (MPP) architecture; create a time series of the data indexed by the sensor identifiers into buckets spaced at even time intervals; preprocess the data with temporal normalization in which consecutive data with redundant sensor readings are collapsed; receive a query including at least one of the sensor identifiers and at least one query time element; locate target data in the buckets by the at least one of the sensor identifiers and the at least one query time element; and output the target data.
Orduna teaches a database server including massively parallel processing (MPP) architecture (see para [0106], discloses massively parallel processing (MPP)).
Virk/Bartz/Orduna are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Virk/Bartz to include massively 
Virk/Bartz/Orduna do not explicitly teach create a time series of the data indexed by the sensor identifiers into buckets spaced at even time intervals; preprocess the data with temporal normalization in which consecutive data with redundant sensor readings are collapsed; receive a query including at least one of the sensor identifiers and at least one query time element; locate target data in the buckets by the at least one of the sensor identifiers and the at least one query time element; and output the target data.
Dou teaches create a time series of the data indexed by the sensor identifiers into buckets spaced at even time intervals (see Fig. 2, Table 1, para [0027], para [0048], discloses outputting (creating) structured time series of core data points of interest and time metadata that is periodically updated at intervals according to update frequency of information sensors).
Virk/Bartz/Orduna/Dou are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Virk/Bartz/Orduna to create time-series of data indexed from disclosure of Dou. The motivation to combine these arts is disclosed by Dou as “utilizing information sensors atop the traditional Web, the Web becomes more meaningful and structured, as well as more usable, especially for 
Virk/Bartz/Orduna/Dou do not explicitly teach preprocess the data with temporal normalization in which consecutive data with redundant sensor readings are collapsed; receive a query including at least one of the sensor identifiers and at least one query time element; locate target data in the buckets by the at least one of the sensor identifiers and the at least one query time element; and output the target data.
Gustafson teaches preprocess the data with temporal normalization in which consecutive data with redundant sensor readings are collapsed (see Fig. 7A, para [0024-0025], para [0034], para [0088-0089], discloses normalizing data for time-series data set that is grouped into time intervals for sections of data indicated in time periods for a start time for matching section and end time for matching section (redundant sensor readings are collapsed) of each time-series data set); receive a query including at least one of the sensor identifiers and at least one query time element (see para [0024], para [0036], discloses receiving a query that includes indication of a system to analyze and indicated time periods); locate target data in the buckets by the at least one of the sensor identifiers and the at least one query time element (see para [0024], para [0039], discloses identifying sections in time-series data that match received search query, locating a quick start up pattern (target data) of a turbine in a time-series); and output the target data (see Fig. 4, Fig. 5b, Fig. 6D, para [0039], para [0065-0066], discloses outputting pattern results to requesting user).
Virk/Bartz/Orduna/Dou/Gustafson are analogous arts as they are each from the same field of endeavor of database systems.


Regarding claim 22, Virk/Bartz/Orduna/Dou/Gustafson teach a system of claim 21.
Virk/Bartz/Orduna/Dou do not explicitly teach wherein the temporal normalization is performed on geospatial zones each including a range of locations.
Gustafson teaches wherein the temporal normalization is performed on geospatial zones each including a range of locations (see Fig. 9, para [0068], para [0117], discloses geo-locations).

Regarding claim 23, Virk/Bartz/Orduna/Dou/Gustafson teach a system of claim 21. 
Virk/Bartz/Orduna do not explicitly teach wherein a response to the query is returned in real-time.
Dou further teaches wherein a response to the query is returned in real-time (see para [0058], para [0062], discloses returning real-time data to user).

Regarding claim 24, Virk/Bartz/Orduna/Dou/Gustafson teach a system of claim 21.
Virk further teaches wherein the tagged items include tools (see Fig. 1, para [0040], discloses tools as tagged items).

Regarding claim 25, Virk/Bartz/Orduna/Dou/Gustafson teach a system of claim 21.
Virk further teaches wherein the tagged items include supply materials (see para [0040], discloses parts bin (supply materials) having attached tag).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Virk (US 2020/0278660) (hereinafter Virk) in view of Orduna et al. (US 2015/0112883) (hereinafter Orduna), and in further view of Dou et al. (US 2016/0125083) (hereinafter Dou) and Gustafson et al. (US 2016/0162543) (hereinafter Gustafson) as applied to claims 1 and 11, and in further view of Lucas et al. (US 2018/0307727) (hereinafter Lucas).
Regarding claims 9 and 19, Virk/Orduna/Dou/Gustafson teach a system of claim 1 and method of claim 11.
Virk/Orduna/Dou/Gustafson does not explicitly teach wherein the time series has a skew factor of 10% or less.
Lucas teaches wherein the time series has a skew factor of 10% or less (see para [0284], discloses a skew value specifying a percentage value).

Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Virk/Orduna/Dou/Gustafson to include a skew factor from disclosure of Lucas. The motivation to combine these arts is disclosed by Lucas as “improve time-based searching, but also allows for events with recent timestamps, which may have a higher likelihood of being accessed, to be stored in a faster memory to facilitate faster retrieval” (para [0115]) and including a skew factor is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159